UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31,2011 HIGHWOODS PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland 001-13100 56-1871668 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) HIGHWOODS REALTY LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) North Carolina 000-21731 56-1869557 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 3100 Smoketree Court, Suite 600 Raleigh, NC 27604 (Address of principal executive offices) (Zip Code) 919-872-4924 (Registrants’ telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Highwoods Properties, Inc.YesSNo £Highwoods Realty Limited PartnershipYesSNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Highwoods Properties, Inc.YesSNo £Highwoods Realty Limited PartnershipYes£No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of ‘large accelerated filer,’ ‘accelerated filer’ and ‘smaller reporting company’ in Rule 12b-2 of the Securities Exchange Act. Highwoods Properties, Inc. Large accelerated filer SAccelerated filer £Non-accelerated filer £Smaller reporting company £ Highwoods Realty Limited Partnership Large accelerated filer £Accelerated filer £Non-accelerated filer SSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act). Highwoods Properties, Inc.Yes£No SHighwoods Realty Limited PartnershipYes£No S The Company had 72,122,602 shares of Common Stock outstanding as of April25,2011. HIGHWOODS PROPERTIES, INC. HIGHWOODS REALTY LIMITED PARTNERSHIP QUARTERLY REPORT FOR THE PERIOD ENDED MARCH31,2011 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 2 HIGHWOODS PROPERTIES, INC.: Consolidated Balance Sheets as of March31,2011 and December31,2010 3 Consolidated Statements of Income for the three months ended March31,2011 and 2010 4 Consolidated Statements of Equity for the three months ended March31,2011 and 2010 5 Consolidated Statements of Cash Flows for the three months ended March31,2011 and 2010 6 Notes to Consolidated Financial Statements 8 HIGHWOODS REALTY LIMITED PARTNERSHIP: Consolidated Balance Sheets as of March31,2011 and December31,2010 23 Consolidated Statements of Income for the three months ended March31,2011 and 2010 24 Consolidated Statements of Equity for the three months ended March31,2011 and 2010 25 Consolidated Statements of Cash Flows for the three months ended March31,2011 and 2010 26 Notes to Consolidated Financial Statements 28 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 41 Disclosure Regarding Forward-Looking Statements 41 Executive Summary 42 Results of Operations 43 Liquidity and Capital Resources 44 Critical Accounting Estimates 47 Non-GAAP Information 47 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 51 ITEM 4.CONTROLS AND PROCEDURES 51 PART II – OTHER INFORMATION ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 52 ITEM 5.EXHIBITS 52 1 (Table of Contents) PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS We refer to Highwoods Properties, Inc. as the “Company,” Highwoods Realty Limited Partnership as the “Operating Partnership,” the Company’s common stock as “Common Stock” or “Common Shares,” the Company’s preferred stock as “Preferred Stock” or “Preferred Shares,” the Operating Partnership’s common partnership interests as “Common Units,” the Operating Partnership’s preferred partnership interests as “Preferred Units” and in-service properties (excluding rental residential units) to which the Company and/or the Operating Partnership have title and 100.0% ownership rights as the “Wholly Owned Properties.” References to “we” and “our” mean the Company and the Operating Partnership, collectively, unless the context indicates otherwise. The partnership agreement provides that the Operating Partnership will assume and pay when due, or reimburse the Company for payment of, all costs and expenses relating to the ownership and operations of, or for the benefit of, the Operating Partnership. The partnership agreement further provides that all expenses of the Company are deemed to be incurred for the benefit of the Operating Partnership. Certain information contained herein is presented as of April25,2011, the latest practicable date prior to the filing of this Quarterly Report. 2 (Table of Contents) HIGHWOODS PROPERTIES, INC. Consolidated Balance Sheets (Unaudited and in thousands, except share and per share amounts) March31, December31, Assets: Real estate assets, at cost: Land $ $ Buildings and tenant improvements Development in process Land held for development Less-accumulated depreciation ) ) Net real estate assets For-sale residential condominiums Real estate and other assets, net, held for sale Cash and cash equivalents Restricted cash Accounts receivable, net of allowance of $3,274 and $3,595, respectively Mortgages and notes receivable, net of allowance of $497 and $868, respectively Accrued straight-line rents receivable, net of allowance of $1,397 and $2,209, respectively Investment in unconsolidated affiliates Deferred financing and leasing costs, net of accumulated amortization of $61,015 and $59,383, respectively Prepaid expenses and other assets Total Assets $ $ Liabilities, Noncontrolling Interests in the Operating Partnership and Equity: Mortgages and notes payable $ $ Accounts payable, accrued expenses and other liabilities Financing obligations Total Liabilities Commitments and contingencies Noncontrolling interests in the Operating Partnership Equity: Preferred Stock, $.01 par value, 50,000,000 authorized shares; 8.625% Series A Cumulative Redeemable Preferred Shares (liquidation preference $1,000 per share), 29,092 shares issued and outstanding 8.000% Series B Cumulative Redeemable Preferred Shares (liquidation preference $25 per share), 2,100,000 shares issued and outstanding Common Stock, $.01 par value, 200,000,000 authorized shares; 72,130,214 and 71,690,487 shares issued and outstanding, respectively Additional paid-in capital Distributions in excess of net income available for common stockholders ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Noncontrolling interests in consolidated affiliates Total Equity Total Liabilities, Noncontrolling Interests in the Operating Partnership and Equity $ $ See accompanying notes to consolidated financial statements. 3 (Table of Contents) HIGHWOODS PROPERTIES, INC. Consolidated Statements of Income (Unaudited and in thousands, except per share amounts) Three Months Ended March31, Rental and other revenues $ $ Operating expenses: Rental property and other expenses Depreciation and amortization General and administrative Total operating expenses Interest expense: Contractual Amortization of deferred financing costs Financing obligations Other income: Interest and other income Income from continuing operations before disposition of property and condominiums and equity in earnings of unconsolidated affiliates Gains on disposition of property — 19 Gains on disposition of for-sale residential condominiums 38 Equity in earnings of unconsolidated affiliates Income from continuing operations Discontinued operations: Income from discontinued operations — Net gains on disposition of discontinued operations — — Net income Net (income) attributable to noncontrolling interests in the Operating Partnership ) ) Net (income) attributable to noncontrolling interests in consolidated affiliates ) ) Dividends on Preferred Stock ) ) Net income available for common stockholders $ $ Earnings per common share – basic: Income from continuing operations available for common stockholders $ $ Income from discontinued operations available for common stockholders — Net income available for common stockholders $ $ Weighted average Common Shares outstanding – basic Earnings per common share – diluted: Income from continuing operations available for common stockholders $ $ Income from discontinued operations available for common stockholders — Net income available for common stockholders $ $ Weighted average Common Shares outstanding – diluted Net income available for common stockholders: Income from continuing operations available for common stockholders $ $ Income from discontinued operations available for common stockholders — Net income available for common stockholders $ $ See accompanying notes to consolidated financial statements. 4 (Table of Contents) HIGHWOODS PROPERTIES, INC. Consolidated Statements of Equity Three Months Ended March31,2011 and 2010 (Unaudited and in thousands, except share amounts) Number of Common Shares Common Stock Series A Cumulative Redeemable Preferred Shares Series B Cumulative Redeemable Preferred Shares Additional Paid-In Capital Accumulated Other Comprehensive Loss Non-Controlling Interests in Consolidated Affiliates Distributions in Excess of Net Income Available for Common Stockholders Total Balance at December31,2010 $ ) $ $ ) $ Issuances of Common Stock, net 3 — Conversion of Common Units to Common Stock — Dividends on Common Stock — ) ) Dividends on Preferred Stock — ) ) Adjustment of noncontrolling interests in the Operating Partnership to fair value — ) — — — ) Distributions to noncontrolling interests in consolidated affiliates — ) — ) Issuances of restricted stock, net — Share-based compensation expense — 1 — Net (income) attributable to noncontrolling interests in the Operating Partnership — ) ) Net (income) attributable to noncontrolling interests in consolidated affiliates — ) — Comprehensive income: Net income — Other comprehensive loss — ) — — ) Total comprehensive income Balance at March31,2011 $ ) $ $ ) $ Number of Common Shares Common Stock Series A Cumulative Redeemable Preferred Shares Series B Cumulative Redeemable Preferred Shares Additional Paid-In Capital Accumulated Other Comprehensive Loss Non-Controlling Interests in Consolidated Affiliates Distributions in Excess of Net Income Available for Common Stockholders Total Balance at December31,2009 $ ) $ $ ) $ Issuances of Common Stock, net 1 — Conversion of Common Units to Common Stock 1 — Dividends on Common Stock — ) ) Dividends on Preferred Stock — ) ) Adjustment of noncontrolling interests in the Operating Partnership to fair value — Distributions to noncontrolling interests in consolidated affiliates — ) — ) Issuances of restricted stock, net — Share-based compensation expense — 1 — Net (income) attributable to noncontrolling interests in the Operating Partnership — ) ) Net (income) attributable to noncontrolling interests in consolidated affiliates — ) — Comprehensive income: Net income — Other comprehensive income — Total comprehensive income Balance at March31,2010 $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 5 (Table of Contents) HIGHWOODS PROPERTIES, INC. Consolidated Statements of Cash Flows (Unaudited and in thousands) Three Months Ended March31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of lease incentives and acquisition-related intangible assets and liabilities Share-based compensation expense Additions to allowance for doubtful accounts Amortization of deferred financing costs Amortization of settled cash-flow hedges ) Net gains on disposition of property — ) Gains on disposition of for-sale residential condominiums ) ) Equity in earnings of unconsolidated affiliates ) ) Changes in financing obligations ) 52 Distributions of earnings from unconsolidated affiliates Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets ) ) Accrued straight-line rents receivable ) ) Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities Investing activities: Additions to real estate assets and deferred leasing costs ) ) Net proceeds from disposition of for-sale residential condominiums Distributions of capital from unconsolidated affiliates Repayments of mortgages and notes receivable 59 Contributions to unconsolidated affiliates ) ) Changes in restricted cash and other investing activities Net cash used in investing activities ) ) Financing activities: Dividends on Common Stock ) ) Dividends on Preferred Stock ) ) Distributions to noncontrolling interests in the Operating Partnership ) ) Distributions to noncontrolling interests in consolidated affiliates ) ) Net proceeds from the issuance of Common Stock Borrowings on revolving credit facility Repayments of revolving credit facility ) ) Borrowings on mortgages and notes payable — Repayments of mortgages and notes payable ) ) Additions to deferred financing costs and other financing activities ) ) Net cash provided by/(used in) financing activities ) Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ See accompanying notes to consolidated financial statements. 6 (Table of Contents) HIGHWOODS PROPERTIES, INC. Consolidated Statements of Cash Flows – Continued (Unaudited and in thousands) Supplemental disclosure of cash flow information: Three Months Ended March31, Cash paid for interest, net of amounts capitalized $ $ Supplemental disclosure of non-cash investing and financing activities: Three Months Ended March31, Conversion of Common Units to Common Stock $ $ Change in accrued capital expenditures $ $ ) Write-off of fully depreciated real estate assets $ $ Write-off of fully amortized deferred financing and leasing costs $ $ Unrealized gains on marketable securities of non-qualified deferred compensation plan $ $ Settlement of financing obligation $ — $ Adjustment of noncontrolling interests in the Operating Partnership to fair value $ $ ) Unrealized gain/(loss) on tax increment financing bond $ ) $ See accompanying notes to consolidated financial statements. 7 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements March31,2011 (tabular dollar amounts in thousands, except per share data) (Unaudited) 1.Description of Business and Significant Accounting Policies Description of Business The Company is a fully-integrated, self-administered and self-managed equity real estate investment trust (“REIT”) that operates in the Southeastern and Midwestern United States. The Company conducts virtually all of its activities through the Operating Partnership. At March31,2011, the Company and/or the Operating Partnership wholly owned: 294 in-service office, industrial and retail properties, comprising 27.1 million square feet; 96 rental residential units; 24 for-sale residential condominiums; 610 acres of undeveloped land suitable for future development, of which 523 acres are considered core holdings; and an additional three office properties that are considered completed but not yet stabilized. The Company is the sole general partner of the Operating Partnership. At March31,2011, the Company owned all of the Preferred Units and 71.7 million, or 95.0%, of the Common Units. Limited partners (including one officer and two directors of the Company) own the remaining 3.8 million Common Units. Generally, the Operating Partnership is obligated to redeem each Common Unit at the request of the holder thereof for cash equal to the value of one share of Common Stock, $.01 par value, based on the average of the market price for the 10 trading days immediately preceding the notice date of such redemption provided that the Company, at its option, may elect to acquire any such Common Units presented for redemption for cash or one share of Common Stock. The Common Units owned by the Company are not redeemable. During the three months ended March31,2011, the Company redeemed 5,641 Common Units for a like number of shares of Common Stock. Basis of Presentation Our Consolidated Financial Statements are prepared in conformity with accounting principles generally accepted in the United States (“GAAP”). Our Consolidated Statements of Income for the three months ended March31,2010 were revised from previously reported amounts to reflect in discontinued operations the operations for those properties sold or held for sale subsequent to that date which required discontinued operations presentation. Our Consolidated Financial Statements include the Operating Partnership, wholly owned subsidiaries and those entities in which we have the controlling financial interest. All significant intercompany transactions and accounts have been eliminated. At March31,2011 and December31,2010, we were not involved with any entities that were determined to be variable interest entities. The unaudited interim consolidated financial statements and accompanying unaudited consolidated financial information, in the opinion of management, contain all adjustments (including normal recurring accruals) necessary for a fair presentation of our financial position, results of operations and cash flows. We have omitted certain notes and other information from the interim consolidated financial statements presented in this Quarterly Report on Form 10-Q as permitted by SEC rules and regulations. These Consolidated Financial Statements should be read in conjunction with our 2010 Annual Report on Form 10-K. Use of Estimates The preparation of consolidated financial statements in accordance with GAAP requires us to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. 8 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 2.Mortgages and Notes Receivable The following table sets forth our mortgages and notes receivable: March31, December 31, Seller financing (first mortgages) $ $ Less allowance — — Promissory notes Less allowance ) ) Mortgages and notes receivable, net $ $ The following table sets forth our notes receivable allowance, which relates only to promissory notes: Three Months Ended March31, Beginning notes receivable allowance $ $ Bad debt expense 22 63 Write-offs ) — Recoveries/other ) ) Total notes receivable allowance $ $ Our mortgages and notes receivable consists primarily of seller financing issued in conjunction with two disposition transactions in the second quarter of 2010. As of March31,2011, the interest payments on both mortgages receivable were current and there were no indications of impairment on the receivables. 9 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 3.Investment in Unconsolidated Affiliates We have equity interests ranging from 10.0% to 50.0% in various joint ventures with unrelated third parties. The following table sets forth the combined, summarized income statements for our unconsolidated joint ventures: Three Months Ended March 31, Income Statements: Revenues $ $ Expenses: Rental property and other expenses Depreciation and amortization Interest expense Total expenses Net income $ $ Our share of: Depreciation and amortization of real estate assets $ $ Interest expense $ $ Net income $ $ Our share of net income $ $ Purchase accounting and management, leasing and other fees adjustments Equity in earnings of unconsolidated affiliates $ $ During the second quarter of2010, we sold our equity interests in a series of unconsolidated joint ventures relating to properties in Des Moines, IA. For information regarding this sale, see Note 3 to the Consolidated Financial Statements in our 2010 Annual Report on Form 10-K. 10 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 4.Intangible Assets and Liabilities The following table sets forth total intangible assets and liabilities, net of accumulated amortization: March31, December 31, Assets: Deferred financing costs $ $ Less accumulated amortization ) ) Deferred leasing costs (including lease incentives and acquisition-related intangible assets) Less accumulated amortization ) ) Deferred financing and leasing costs, net $ $ Liabilities: Acquisition-related intangible liabilities (in accounts payable, accrued expenses and other liabilities) $ $ Less accumulated amortization ) ) $ $ The following table sets forth amortization of intangible assets and liabilities: Three Months Ended March31, Amortization of deferred financing costs $ $ Amortization of acquisition-related intangible assets (in depreciation and amortization) $ $ Amortization of lease incentives (in rental and other revenues) $ $ Amortization of acquisition-related intangible assets and liabilities (in rental and other revenues) $ $ 40 The following table sets forth scheduled future amortization of intangible assets and liabilities: Amortization of Deferred Financing Costs Amortization of Acquisition-Related Intangible Assets (in Depreciation and Amortization) Amortization of Lease Incentives (in Rental and Other Revenues) Amortization of Acquisition-Related Intangible Assets and Liabilities (in Rental and Other Revenues) April1,2011 through December31,2011 $ Thereafter $ 11 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 4.Intangible Assets and Liabilities - Continued The weighted average remaining amortization periods for deferred financing costs, acquisition-related intangible assets (in depreciation and amortization), lease incentives and acquisition-related intangible assets and liabilities (in rental and other revenues) were 3.5 years, 6.1 years, 7.9 years and 6.5 years, respectively, as of March31,2011. 5.Mortgages and Notes Payable The following table sets forth our consolidated mortgages and notes payable: March31, December 31, Secured indebtedness $ $ Unsecured indebtedness Total mortgages and notes payable $ $ At March31,2011, our secured mortgage loans were secured by real estate assets with an aggregate undepreciated book value of $1.2 billion. Our $400.0 million unsecured revolving credit facility is scheduled to mature on February21,2013 and includes an accordion feature that allows for an additional $50.0 million of borrowing capacity subject to additional lender commitments. Assuming we continue to have three publicly announced ratings from the credit rating agencies, the interest rate and facility fee under our revolving credit facility are based on the lower of the two highest publicly announced ratings. Based on our current credit ratings, the interest rate is LIBOR plus 290 basis points and the annual facility fee is 60 basis points. There were no amounts and $33.0 million outstanding under our revolving credit facility at March31,2011 and April25,2011, respectively. At March31,2011 and April25,2011, we had $0.5 million of outstanding letters of credit, which reduces the availability on our revolving credit facility. As a result, the unused capacity of our revolving credit facility at March31,2011 and April25,2011 was $399.5 million and $366.5 million, respectively. Our $70.0 million secured construction facility, of which $52.1 million was outstanding at March31,2011, is scheduled to mature on December20,2011. Assuming no defaults have occurred, we have the option to extend the maturity date for an additional one-year period. The interest rate is LIBOR plus 85 basis points. This facility had $17.9 million of availability at both March31,2011 and April25,2011. In the first quarter of 2011, we obtained a $200.0 million, five-year unsecured bank term loan bearing interest of LIBOR plus 220 basis points. The proceeds were used to pay off at maturity a $137.5 million unsecured bank term loan bearing interest of LIBOR plus 110 basis points, pay off amounts then outstanding under our revolving credit facility and for general corporate purposes. We are currently in compliance with the debt covenants and other requirements with respect to our outstanding debt. 12 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 6.Noncontrolling Interests Noncontrolling Interests in the Operating Partnership Noncontrolling interests in the Operating Partnership relate to the ownership of Common Units by various individuals and entities other than the Company. The following table sets forth noncontrolling interests in the Operating Partnership: Three Months Ended March31, Beginning noncontrolling interests in the Operating Partnership $ $ Adjustments of noncontrolling interests in the Operating Partnership to fair value ) Conversion of Common Units to Common Stock ) ) Net income attributable to noncontrolling interests in the Operating Partnership Distributions to noncontrolling interests in the Operating Partnership ) ) Total noncontrolling interests in the Operating Partnership $ $ The following table sets forth net income available for common stockholders and transfers from noncontrolling interests in the Operating Partnership: Three Months Ended March31, Net income available for common stockholders $ $ Increase in additional paid in capital from conversion of Common Units to Common Stock Change from net income available for common stockholders and transfers from noncontrolling interests $ $ Noncontrolling Interests in Consolidated Affiliates At March31,2011, noncontrolling interests in consolidated affiliates, a component of equity, relates to our joint venture partner’s 50.0% interest in office properties located in Richmond, VA. Our joint venture partner is an unrelated third party. 7.Disclosure About Fair Value of Financial Instruments The following summarizes the three levels of inputs that we use to measure fair value, as well as the assets, noncontrolling interests in the Operating Partnership and liabilities that we recognize at fair value using those levels of inputs. Level 1.Quoted prices in active markets for identical assets or liabilities. Our Level 1 assets are investments in marketable securities which we use to pay benefits under our non-qualified deferred compensation plan. Our Level1 noncontrolling interests in the Operating Partnership relate to the ownership of Common Units by various individuals and entities other than the Company. Our Level1 liability is our non-qualified deferred compensation obligation. 13 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 7.Disclosure About Fair Value of Financial Instruments - Continued Level 2. Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. We had no Level 2 assets or liabilities at March31,2011 and December31,2010. Level 3. Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Our Level 3 asset is our tax increment financing bond, which is not routinely traded but whose fair value is determined using an estimate of projected redemption value based on quoted bid/ask prices for similar unrated municipal bonds. The following tables set forth the assets, noncontrolling interests in the Operating Partnership and liability that we measure at fair value by level within the fair value hierarchy. We determine the level based on the lowest level of substantive input used to determine fair value. March31, Level 1 Level 3 Assets: Marketable securities of non-qualified deferred compensation plan (in prepaid expenses and other assets) $ $ $ — Tax increment financing bond (in prepaid expenses and other assets) — Total Assets $ $ $ Noncontrolling Interests in the Operating Partnership $ $ $ — Liability: Non-qualified deferred compensation obligation (in accounts payable, accrued expenses and other liabilities) $ $ $ — December31, Level 1 Level 3 Assets: Marketable securities of non-qualified deferred compensation plan (in prepaid expenses and other assets) $ $ $ — Tax increment financing bond (in prepaid expenses and other assets) — Total Assets $ $ $ Noncontrolling Interests in the Operating Partnership $ $ $ — Liability: Non-qualified deferred compensation obligation (in accounts payable, accrued expenses and other liabilities) $ $ $ — 14 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 7.Disclosure About Fair Value of Financial Instruments – Continued The following table sets forth our Level 3 asset: Three Months Ended March31, Asset: Tax Increment Financing Bond Beginning balance $ $ Unrealized gain/(loss) (in AOCL) ) Ending balance $ $ We own a tax increment financing bond associated with a property developed by us. This bond amortizes to maturity in 2020. The estimated fair value at March31,2011 was $2.7 million below the outstanding principal due on the bond. If the yield-to-maturity used to fair value this bond was 100 basis points higher or lower, the fair value of the bond would have been $0.6 million lower or $0.7 million higher, respectively, as of March31,2011. Currently, we intend to hold this bond and have concluded that we will not be required to sell this bond before recovery of the bond principal. Payment of the principal and interest for the bond is guaranteed by us and, therefore, we have recorded no credit losses related to the bond in each of the three months ended March31,2011 and 2010. There is no legal right of offset with the liability, which we report as a financing obligation, related to this tax increment financing bond. The following table sets forth the carrying amounts and fair values of our financial instruments not disclosed elsewhere: Carrying Amount Fair Value March31,2011 Mortgages and notes receivable $ $ Mortgages and notes payable $ $ Financing obligations $ $ December 31, 2010 Mortgages and notes receivable $ $ Mortgages and notes payable $ $ Financing obligations $ $ The carrying values of our cash and cash equivalents, restricted cash, accounts receivable, marketable securities of non-qualified deferred compensation plan, tax increment financing bond, non-qualified deferred compensation obligation and noncontrolling interests in the Operating Partnership are equal to or approximate fair value. The fair values of our mortgages and notes receivable, mortgages and notes payable and financing obligations were estimated using the income or market approaches to approximate the price that would be paid in an orderly transaction between market participants on the respective measurement dates. 15 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 8.Share-Based Payments During the three months ended March31,2011, we granted 146,581 stock options with an exercise price equal to the closing market price of a share of our Common Stock on the date of grant. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model, which resulted in a weighted average grant date fair value per share of $6.47. During the three months ended March31,2011, we also granted 69,640 shares of time-based restricted stock and 57,386 shares of total return-based restricted stock with weighted average grant date fair values per share of $33.72 and $41.02, respectively. We recorded stock-based compensation expense of $2.0 million and $2.1 million during the three months ended March31,2011 and 2010, respectively. At March31,2011, there was $9.1 million of total unrecognized stock-based compensation costs, which will be recognized over a weighted average remaining contractual term of 2.9 years. 9.Comprehensive Income and Accumulated Other Comprehensive Loss The following table sets forth the components of comprehensive income: Three Months Ended March 31, Net income $ $ Other comprehensive income/(loss): Unrealized gain/(loss) on tax increment financing bond ) Amortization of settled cash-flow hedges ) Total other comprehensive income/(loss) ) Total comprehensive income $ $ The following table sets forth the components of AOCL: March31, December 31, Tax increment financing bond $ $ Settled cash-flow hedges Total accumulated other comprehensive loss $ $ 16 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 10.Discontinued Operations The following table sets forth our operations which required classification as discontinued operations: Three Months Ended March 31, Rental and other revenues $ — $ Operating expenses: — Rental property and other expenses — Depreciation and amortization — Total operating expenses — Income from discontinued operations — Net gains on disposition of discontinued operations — Total discontinued operations $ — $ The following table sets forth the major classes of assets and liabilities of the properties classified as held for sale: March31, December 31, Assets: Buildings and tenant improvements $ 20 $ 20 Land held for development Net real estate assets Prepaid expenses and other assets 43 32 Real estate and other assets, net, held for sale $ $ 17 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 11. Earnings Per Share The following table sets forth the computation of basic and diluted earnings per Common Share: Three Months Ended March 31, Earnings per Common Share – basic: Numerator: Income from continuing operations $ $ Net (income) attributable to noncontrollinginterests in the Operating Partnership from continuing operations ) ) Net (income) attributable to noncontrolling interests in consolidated affiliates from continuing operations ) ) Dividends on Preferred Stock ) ) Income from continuing operations available for common stockholders Income from discontinued operations — Net (income) attributable to noncontrolling interests in the Operating Partnership from discontinued operations — ) Income from discontinued operations available for common stockholders — Net income available for common stockholders $ $ Denominator: Denominator for basic earnings per Common Share – weighted average shares (1) (2) Earnings per Common Share – basic: Income from continuing operations available for common stockholders $ $ Income from discontinued operations available for common stockholders — Net income available for common stockholders $ $ Earnings per Common Share – diluted: Numerator: Income from continuing operations $ $ Net (income) attributable to noncontrolling interests in consolidated affiliates from continuing operations ) ) Dividends on Preferred Stock ) ) Income from continuing operations available for common stockholders before net (income) attributable to noncontrolling interests in the Operating Partnership Income from discontinued operations available for common stockholders — Net income available for common stockholders before net (income) attributable to noncontrolling interests in the Operating Partnership $ $ Denominator: Denominator for basic earnings per Common Share –weighted average shares (1) (2) Add: Stock options using the treasury method Noncontrolling interests partnership units Denominator for diluted earnings per Common Share – adjusted weighted average shares and assumed conversions (1) Earnings per Common Share – diluted: Income from continuing operations available for common stockholders $ $ Income from discontinued operations available for common stockholders — Net income available for common stockholders $ $ 18 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 11. Earnings Per Share – Continued Options aggregating approximately 0.3 million shares and options and warrants aggregating approximately 0.7 million shares were outstanding during the three months ended March31,2011 and 2010, respectively, but were not included in the computation of diluted earnings per share because the impact of including such shares would be anti-dilutive. Includes all unvested restricted stock since dividends on such restricted stock are non-forfeitable. 12. Segment Information The following table summarizes the rental and other revenues and net operating income, the primary industry property-level performance metric which is defined as rental and other revenues less rental property and other expenses, for each reportable segment: Three Months Ended March 31, Rental and Other Revenues: (1) Office: Atlanta, GA $ $ Greenville, SC Kansas City, MO Memphis, TN Nashville, TN Orlando, FL Piedmont Triad, NC Raleigh, NC Richmond, VA Tampa, FL Total Office Segment Industrial: Atlanta, GA Piedmont Triad, NC Total Industrial Segment Retail: Kansas City, MO Total Retail Segment Residential: Kansas City, MO Total Residential Segment Total Rental and Other Revenues $ $ 19 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 12. Segment Information – Continued Three Months Ended March31, Net Operating Income: (1) Office: Atlanta, GA $ $ Greenville, SC Kansas City, MO Memphis, TN Nashville, TN Orlando, FL Piedmont Triad, NC Raleigh, NC Richmond, VA Tampa, FL Total Office Segment Industrial: Atlanta, GA Piedmont Triad, NC Total Industrial Segment Retail: Kansas City, MO Total Retail Segment Residential: Kansas City, MO Total Residential Segment Total Net Operating Income Reconciliation to income from continuing operations before disposition of property and condominiums and equity in earnings of unconsolidated affiliates: Depreciation and amortization ) ) General and administrative expense ) ) Interest expense ) ) Interest and other income Income from continuing operations before disposition of property and condominiums and equity in earnings of unconsolidated affiliates $ $ Net of discontinued operations. 20 (Table of Contents) HIGHWOODS PROPERTIES, INC. Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per share data) 13. Subsequent Events On April1,2011, we repaid the remaining $10.0 million of a three-year unsecured term loan. We incurred no penalties related to this early repayment. On April1,2011, we provided a one-year $38.3 million interest only secured loan to an unconsolidated joint venture, which was used to repay a secured loan to a third party lender at maturity. The new loan bears interest at LIBOR plus 500 basis points, but may be reduced by up to 50 basis points upon the use of proceeds from the sale of certain assets by the joint venture to repay this loan. On April6,2011, we acquired a 48,000 square foot medical office property in Raleigh, NC for an investment of approximately $9.0 million in cash and incurred $0.1 million of acquisition-related costs. 21 (Table of Contents) [This page is intentionally left blank] 22 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Consolidated Balance Sheets (Unaudited and in thousands, except unit and per unit amounts) March31, December31, Assets: Real estate assets, at cost: Land $ $ Buildings and tenant improvements Development in process Land held for development Less-accumulated depreciation ) ) Net real estate assets For-sale residential condominiums Real estate and other assets, net, held for sale Cash and cash equivalents Restricted cash Accounts receivable, net of allowance of $3,274 and $3,595, respectively Mortgages and notes receivable, net of allowance of $497 and $868, respectively Accrued straight-line rents receivable, net of allowance of $1,397 and $2,209, respectively Investment in unconsolidated affiliates Deferred financing and leasing costs, net of accumulated amortization of $61,015 and $59,383, respectively Prepaid expenses and other assets Total Assets $ $ Liabilities, Redeemable Operating Partnership Units and Equity: Mortgages and notes payable $ $ Accounts payable, accrued expenses and other liabilities Financing obligations Total Liabilities Commitments and Contingencies Redeemable Operating Partnership Units: Common Units, 3,788,346 and 3,793,987 outstanding, respectively Series A Preferred Units (liquidation preference $1,000 per unit), 29,092 shares issued and outstanding Series B Preferred Units (liquidation preference $25 per unit), 2,100,000 shares issued and outstanding Total Redeemable Operating Partnership Units Equity: Common Units: General partner Common Units, 755,098 and 750,757 outstanding, respectively Limited partner Common Units, 70,966,307 and 70,530,921 outstanding, respectively Accumulated other comprehensive loss ) ) Noncontrolling interests in consolidated affiliates Total Equity Total Liabilities, Redeemable Operating Partnership Units and Equity $ $ See accompanying notes to consolidated financial statements. 23 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Consolidated Statements of Income (Unaudited and in thousands, except per unit amounts) Three Months Ended March31, Rental and other revenues $ $ Operating expenses: Rental property and other expenses Depreciation and amortization General and administrative Total operating expenses Interest expense: Contractual Amortization of deferred financing costs Financing obligations Other income: Interest and other income Income from continuing operations before disposition of property and condominiums and equity in earnings of unconsolidated affiliates Gains on disposition of property — 19 Gains on disposition of for-sale residential condominiums 38 Equity in earnings of unconsolidated affiliates Income from continuing operations Discontinued operations: Income from discontinued operations — Net gains on disposition of discontinued operations — — Net income Net (income) attributable to noncontrolling interests in consolidated affiliates ) ) Distributions on Preferred Units ) ) Net income available for common unitholders $ $ Earnings per Common Unit - basic: Income from continuing operations available for common unitholders $ $ Income from discontinued operations available for common unitholders — Net income available for common unitholders $ $ Weighted average Common Units outstanding - basic Earnings per Common Unit - diluted: Income from continuing operations available for common unitholders $ $ Income from discontinued operations available for common unitholders — Net income available for common unitholders $ $ Weighted average Common Units outstanding - diluted Net income available for common unitholders: Income from continuing operations available for common unitholders $ $ Income from discontinued operations available for common unitholders — Net income available for common unitholders $ $ See accompanying notes to consolidated financial statements. 24 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Consolidated Statements of Equity Three Months Ended March31,2011 and 2010 (Unaudited and in thousands) Common Units General Partner Limited Partner Accumulated Other Comprehensive Loss Noncontrolling Interests in Consolidated Affiliates Total Balance at December31,2010 $ $ $ ) $ $ Issuance of Common Units, net 84 — — Distributions on Common Units ) ) — — ) Distributions on Preferred Units ) ) — — ) Share-based compensation expense 20 — — Distribution to noncontrolling interests in consolidated affiliates — — — ) ) Adjustment of Redeemable Common Units to fair value and contributions/distributions from/to the General Partner ) ) — — ) Net (income) attributable to noncontrolling interests in consolidated affiliates (1 ) ) — — Comprehensive income: Net income — — Other comprehensive loss — — ) — ) Total comprehensive income Balance at March31,2011 $ $ $ ) $ $ Common Units General Partner Limited Partner Accumulated Other Comprehensive Loss Noncontrolling Interests in Consolidated Affiliates Total Balance at December31,2009 $ $ $ ) $ $ Issuance of Common Units, net 11 — — Distributions on Common Units ) ) — — ) Distributions on Preferred Units ) ) — — ) Share-based compensation expense 21 — — Distribution to noncontrolling interests in consolidated affiliates — — — ) ) Adjustment of Redeemable Common Units to fair value and contributions/distributions from/to the General Partner 92 — — Net (income) attributable to noncontrolling interests in consolidated affiliates (2 ) ) — — Comprehensive income: Net income — — Other comprehensive income — — — Total comprehensive income Balance at March31,2010 $ $ $ ) $ $ See accompanying notes to consolidated financial statements. 25 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Consolidated Statements of Cash Flows (Unaudited and in thousands) Three Months Ended March31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of lease incentives and acquisition-related intangible assets and liabilities Share-based compensation expense Additions to allowance for doubtful accounts Amortization of deferred financing costs Amortization of settled cash-flow hedges ) Net gains on disposition of property — ) Gains on disposition of for-sale residential condominiums ) ) Equity in earnings of unconsolidated affiliates ) ) Changes in financing obligations ) 52 Distributions of earnings from unconsolidated affiliates Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other assets ) ) Accrued straight-line rents receivable ) ) Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities Investing activities: Additions to real estate assets and deferred leasing costs ) ) Net proceeds from disposition of for-sale residential condominiums Distributions of capital from unconsolidated affiliates Repayments of mortgages and notes receivable 59 Contributions to unconsolidated affiliates ) ) Changes in restricted cash and other investing activities Net cash used in investing activities ) ) Financing activities: Distributions on Common Units ) ) Distributions on Preferred Units ) ) Distributions to noncontrolling interests in consolidated affiliates ) ) Net proceeds from the issuance of Common Units Borrowings on revolving credit facility Repayments of revolving credit facility ) ) Borrowings on mortgages and notes payable — Repayments of mortgages and notes payable ) ) Additions to deferred financing costs and other financing activities ) ) Net cash provided by/(used in) financing activities ) Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ See accompanying notes to consolidated financial statements. 26 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Consolidated Statements of Cash Flows - Continued (Unaudited and in thousands) Supplemental disclosure of cash flow information: Three Months Ended March31, Cash paid for interest, net of amounts capitalized $ $ Supplemental disclosure of non-cash investing and financing activities: Three Months Ended March31, Change in accrued capital expenditures $ $ ) Write-off of fully depreciated real estate assets $ $ Write-off of fully amortized deferred financing and leasing costs $ $ Unrealized gains on marketable securities of non-qualified deferred compensation plan $ $ Settlement of financing obligation $ — $ Adjustment of Redeemable Common Units to fair value $ $ ) Unrealized gain/(loss) on tax increment financing bond $ ) $ See accompanying notes to consolidated financial statements. 27 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements March31,2011 (tabular dollar amounts in thousands, except per unit data) (Unaudited) 1.Description of Business and Significant Accounting Policies Description of Business The Company is a fully-integrated, self-administered and self-managed equity real estate investment trust (“REIT”) that operates in the Southeastern and Midwestern United States. The Company conducts virtually all of its activities through the Operating Partnership. At March31,2011, the Company and/or the Operating Partnership wholly owned: 294 in-service office, industrial and retail properties, comprising 27.1 million square feet; 96 rental residential units; 24 for-sale residential condominiums; 610 acres of undeveloped land suitable for future development, of which 523 acres are considered core holdings; and an additional three office properties that are considered completed but not yet stabilized. The Company is the sole general partner of the Operating Partnership. At March31,2011, the Company owned all of the Preferred Units and 71.7 million, or 95.0%, of the Common Units. Limited partners (including one officer and two directors of the Company) own the remaining 3.8 million Common Units. Generally, the Operating Partnership is obligated to redeem each Common Unit at the request of the holder thereof for cash equal to the value of one share of Common Stock, $.01 par value, based on the average of the market price for the 10 trading days immediately preceding the notice date of such redemption provided that the Company, at its option, may elect to acquire any such Common Units presented for redemption for cash or one share of Common Stock. The Common Units owned by the Company are not redeemable. During the three months ended March31,2011, the Company redeemed 5,641 Common Units for a like number of shares of Common Stock. Basis of Presentation Our Consolidated Financial Statements are prepared in conformity with accounting principles generally accepted in the United States (“GAAP”). Our Consolidated Statements of Income for the three months ended March31,2010 were revised from previously reported amounts to reflect in discontinued operations the operations for those properties sold or held for sale subsequent to that date which required discontinued operations presentation. Our Consolidated Financial Statements include wholly owned subsidiaries and those entities in which we have the controlling financial interest. All significant intercompany transactions and accounts have been eliminated. At March31,2011 and December31,2010, we were not involved with any entities that were determined to be variable interest entities. The unaudited interim consolidated financial statements and accompanying unaudited consolidated financial information, in the opinion of management, contain all adjustments (including normal recurring accruals) necessary for a fair presentation of our financial position, results of operations and cash flows. We have omitted certain notes and other information from the interim consolidated financial statements presented in this Quarterly Report on Form 10-Q as permitted by SEC rules and regulations. These Consolidated Financial Statements should be read in conjunction with our 2010 Annual Report on Form 10-K. Use of Estimates The preparation of consolidated financial statements in accordance with GAAP requires us to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. 28 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 2.Mortgages and Notes Receivable The following table sets forth our mortgages and notes receivable: March31, December 31, Seller financing (first mortgages) $ $ Less allowance — — Promissory notes Less allowance ) ) Mortgages and notes receivable, net $ $ The following table sets forth our notes receivable allowance, which relates only to promissory notes: Three Months Ended March31, Beginning notes receivable allowance $ $ Bad debt expense 22 63 Write-offs ) — Recoveries/other ) ) Total notes receivable allowance $ $ Our mortgages and notes receivable consists primarily of seller financing issued in conjunction with two disposition transactions in the second quarter of 2010. As of March31,2011, the interest payments on both mortgages receivable were current and there were no indications of impairment on the receivables. 29 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 3.Investment in Unconsolidated Affiliates We have equity interests ranging from 10.0% to 50.0% in various joint ventures with unrelated third parties. The following table sets forth the combined, summarized income statements for our unconsolidated joint ventures: Three Months Ended March 31, Income Statements: Revenues $ $ Expenses: Rental property and other expenses Depreciation and amortization Interest expense Total expenses Net income $ $ Our share of: Depreciation and amortization of real estate assets $ $ Interest expense $ $ Net income $ $ Our share of net income $ $ Purchase accounting and management, leasing and other fees adjustments Equity in earnings of unconsolidated affiliates $ $ During the second quarter of2010, we sold our equity interests in a series of unconsolidated joint ventures relating to properties in Des Moines, IA. For information regarding this sale, see Note 3 to the Consolidated Financial Statements in our 2010 Annual Report on Form 10-K. 30 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 4.Intangible Assets and Liabilities The following table sets forth total intangible assets and liabilities, net of accumulated amortization: March31, December 31, Assets: Deferred financing costs $ $ Less accumulated amortization ) ) Deferred leasing costs (including lease incentives and acquisition-related intangible assets) Less accumulated amortization ) ) Deferred financing and leasing costs, net $ $ Liabilities: Acquisition-related intangible liabilities (in accounts payable, accrued expenses and other liabilities) $ $ Less accumulated amortization ) ) $ $ The following table sets forth amortization of intangible assets and liabilities: Three Months Ended March31, Amortization of deferred financing costs $ $ Amortization of acquisition-related intangible assets (in depreciation and amortization) $ $ Amortization of lease incentives (in rental and other revenues) $ $ Amortization of acquisition-related intangible assets and liabilities (in rental and other revenues) $ $ 40 The following table sets forth scheduled future amortization of intangible assets and liabilities: Amortization of Deferred Financing Costs Amortization of Acquisition-Related Intangible Assets (in Depreciation and Amortization) Amortization of Lease Incentives (in Rental and Other Revenues) Amortization of Acquisition-Related Intangible Assets and Liabilities (in Rental and Other Revenues) April1,2011 through December31,2011 $ Thereafter $ 31 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 4.Intangible Assets and Liabilities - Continued The weighted average remaining amortization periods for deferred financing costs, acquisition-related intangible assets (in depreciation and amortization), lease incentives and acquisition-related intangible assets and liabilities (in rental and other revenues) were 3.5 years, 6.1 years, 7.9 years and 6.5 years, respectively, as of March31,2011. 5.Mortgages and Notes Payable The following table sets forth our consolidated mortgages and notes payable: March31, December 31, Secured indebtedness $ $ Unsecured indebtedness Total mortgages and notes payable $ $ At March31,2011, our secured mortgage loans were secured by real estate assets with an aggregate undepreciated book value of $1.2 billion. Our $400.0 million unsecured revolving credit facility is scheduled to mature on February21,2013 and includes an accordion feature that allows for an additional $50.0 million of borrowing capacity subject to additional lender commitments. Assuming we continue to have three publicly announced ratings from the credit rating agencies, the interest rate and facility fee under our revolving credit facility are based on the lower of the two highest publicly announced ratings. Based on our current credit ratings, the interest rate is LIBOR plus 290 basis points and the annual facility fee is 60 basis points. There were no amounts and $33.0 million outstanding under our revolving credit facility at March31,2011 and April25,2011, respectively. At March31,2011 and April25,2011, we had $0.5 million of outstanding letters of credit, which reduces the availability on our revolving credit facility. As a result, the unused capacity of our revolving credit facility at March31,2011 and April25,2011 was $399.5 million and $366.5 million, respectively. Our $70.0 million secured construction facility, of which $52.1 million was outstanding at March31,2011, is scheduled to mature on December20,2011. Assuming no defaults have occurred, we have the option to extend the maturity date for an additional one-year period. The interest rate is LIBOR plus 85 basis points. This facility had $17.9 million of availability at both March31,2011 and April25,2011. In the first quarter of 2011, we obtained a $200.0 million, five-year unsecured bank term loan bearing interest of LIBOR plus 220 basis points. The proceeds were used to pay off at maturity a $137.5 million unsecured bank term loan bearing interest of LIBOR plus 110 basis points, pay off amounts then outstanding under our revolving credit facility and for general corporate purposes. We are currently in compliance with the debt covenants and other requirements with respect to our outstanding debt. 6.Noncontrolling Interests Noncontrolling Interests in Consolidated Affiliates At March31,2011, noncontrolling interests in consolidated affiliates, a component of equity, relates to our joint venture partner’s 50.0% interest in office properties located in Richmond, VA. Our joint venture partner is an unrelated third party. 32 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 7.Disclosure About Fair Value of Financial Instruments The following summarizes the three levels of inputs that we use to measure fair value, as well as the assets, noncontrolling interests in the Operating Partnership and liabilities that we recognize at fair value using those levels of inputs. Level 1.Quoted prices in active markets for identical assets or liabilities. Our Level 1 assets are investments in marketable securities which we use to pay benefits under our non-qualified deferred compensation plan. Our Level1 noncontrolling interests in the Operating Partnership relate to the ownership of Common Units by various individuals and entities other than the Company. Our Level1 liability is our non-qualified deferred compensation obligation. Level 2. Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. We had no Level 2 assets or liabilities at March31,2011 and December31,2010. Level 3. Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Our Level 3 asset is our tax increment financing bond, which is not routinely traded but whose fair value is determined using an estimate of projected redemption value based on quoted bid/ask prices for similar unrated municipal bonds. The following tables set forth the assets, noncontrolling interests in the Operating Partnership and liability that we measure at fair value by level within the fair value hierarchy. We determine the level based on the lowest level of substantive input used to determine fair value. March31, Level 1 Level 3 Assets: Marketable securities of non-qualified deferred compensation plan (in prepaid expenses and other assets) $ $ $ — Tax increment financing bond (in prepaid expenses and other assets) — Total Assets $ $ $ Liability: Non-qualified deferred compensation obligation (in accounts payable, accrued expenses and other liabilities) $ $ $ — 33 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 7.Disclosure About Fair Value of Financial Instruments – Continued December31, Level 1 Level 3 Assets: Marketable securities of non-qualified deferred compensation plan (in prepaid expenses and other assets) $ $ $ — Tax increment financing bond (in prepaid expenses and other assets) — Total Assets $ $ $ Liability: Non-qualified deferred compensation obligation (in accounts payable, accrued expenses and other liabilities) $ $ $ — The following table sets forth our Level 3 asset: Three Months Ended March31, Asset: Tax Increment Financing Bond Beginning balance $ $ Unrealized gain/(loss) (in AOCL) ) Ending balance $ $ We own a tax increment financing bond associated with a property developed by us. This bond amortizes to maturity in 2020. The estimated fair value at March31,2011 was $2.7 million below the outstanding principal due on the bond. If the yield-to-maturity used to fair value this bond was 100 basis points higher or lower, the fair value of the bond would have been $0.6 million lower or $0.7 million higher, respectively, as of March31,2011. Currently, we intend to hold this bond and have concluded that we will not be required to sell this bond before recovery of the bond principal. Payment of the principal and interest for the bond is guaranteed by us and, therefore, we have recorded no credit losses related to the bond in each of the three months ended March31,2011 and 2010. There is no legal right of offset with the liability, which we report as a financing obligation, related to this tax increment financing bond. The following table sets forth the carrying amounts and fair values of our financial instruments not disclosed elsewhere: Carrying Amount Fair Value March31,2011 Mortgages and notes receivable $ $ Mortgages and notes payable $ $ Financing obligations $ $ December 31, 2010 Mortgages and notes receivable $ $ Mortgages and notes payable $ $ Financing obligations $ $ 34 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 7.Disclosure About Fair Value of Financial Instruments – Continued The carrying values of our cash and cash equivalents, restricted cash, accounts receivable, marketable securities of non-qualified deferred compensation plan, tax increment financing bond and non-qualified deferred compensation obligation are equal to or approximate fair value. The fair values of our mortgages and notes receivable, mortgages and notes payable and financing obligations were estimated using the income or market approaches to approximate the price that would be paid in an orderly transaction between market participants on the respective measurement dates. 8.Share-Based Payments During the three months ended March31,2011, the Company granted 146,581 stock options with an exercise price equal to the closing market price of a share of its Common Stock on the date of grant. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model, which resulted in a weighted average grant date fair value per share of $6.47. During the three months ended March31,2011, the Company also granted 69,640 shares of time-based restricted stock and 57,386 shares of total return-based restricted stock with weighted average grant date fair values per share of $33.72 and $41.02, respectively. We recorded stock-based compensation expense of $2.0 million and $2.1 million during the three months ended March31,2011 and 2010, respectively. At March31,2011, there was $9.1 million of total unrecognized stock-based compensation costs, which will be recognized over a weighted average remaining contractual term of 2.9 years. 9.Comprehensive Income and Accumulated Other Comprehensive Loss The following table sets forth the components of comprehensive income: Three Months Ended March 31, Net income $ $ Other comprehensive income/(loss): Unrealized gain/(loss) on tax increment financing bond ) Amortization of settled cash-flow hedges ) Total other comprehensive income/(loss) ) Total comprehensive income $ $ The following table sets forth the components of AOCL: March31, December 31, Tax increment financing bond $ $ Settled cash-flow hedges Total accumulated other comprehensive loss $ $ 35 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 10. Discontinued Operations The following table sets forth our operations which required classification as discontinued operations: Three Months Ended March 31, Rental and other revenues $ — $ Operating expenses: — Rental property and other expenses — Depreciation and amortization — Total operating expenses — Income from discontinued operations — Net gains on disposition of discontinued operations — Total discontinued operations $ — $ The following table sets forth the major classes of assets and liabilities of the properties classified as held for sale: March31, December 31, Assets: Buildings and tenant improvements $ 20 $ 20 Land held for development Net real estate assets Prepaid expenses and other assets 43 32 Real estate and other assets, net, held for sale $ $ 36 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 11.Earnings Per Unit The following table sets forth the computation of basic and diluted earnings per Common Unit: Three Months Ended March 31, Earnings per Common Unit – basic: Numerator: Income from continuing operations $ $ Net (income) attributable to noncontrolling interests in consolidated affiliates from continuing operations ) ) Distributions on Preferred Units ) ) Income from continuing operations available for common unitholders Income from discontinued operations available for common unitholders — Net income available for common unitholders $ $ Denominator: Denominator for basic earnings per Common Unit – weighted average units (1) (2) Earnings per Common Unit – basic: Income from continuing operations available for common unitholders $ $ Income from discontinued operations available for common unitholders — Net income available for common unitholders $ $ Earnings per Common Unit – diluted: Numerator: Income from continuing operations $ $ Net (income) attributable to noncontrolling interests in consolidated affiliates from continuing operations ) ) Distributions on Preferred Units ) ) Income from continuing operations available for common unitholders Income from discontinued operations available for common unitholders — Net income available for common unitholders $ $ Denominator: Denominator for basic earnings per Common Unit –weighted average units (1) (2) Add: Stock options using the treasury method Denominator for diluted earnings per Common Unit – adjusted weighted average units and assumed conversions (1) Earnings per Common Unit – diluted: Income from continuing operations available for common unitholders $ $ Income from discontinued operations available for common unitholders — Net income available for common unitholders $ $ Options aggregating approximately 0.3 million and options and warrants aggregating approximately 0.7 million shares were outstanding during the three months ended March31,2011 and 2010, respectively, but were not included in the computation of diluted earnings per share because the impact of including such shares would be anti-dilutive. Includes all unvested restricted stock since dividends on such restricted stock are non-forfeitable. 37 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 12.Segment Information The following table summarizes the rental and other revenues and net operating income, the primary industry property-level performance metric which is defined as rental and other revenues less rental property and other expenses, for each reportable segment: Three Months Ended March 31, Rental and Other Revenues: (1) Office: Atlanta, GA $ $ Greenville, SC Kansas City, MO Memphis, TN Nashville, TN Orlando, FL Piedmont Triad, NC Raleigh, NC Richmond, VA Tampa, FL Total Office Segment Industrial: Atlanta, GA Piedmont Triad, NC Total Industrial Segment Retail: Kansas City, MO Total Retail Segment Residential: Kansas City, MO Total Residential Segment Total Rental and Other Revenues $ $ 38 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 12.Segment Information – Continued Three Months Ended March31, Net Operating Income: (1) Office: Atlanta, GA $ $ Greenville, SC Kansas City, MO Memphis, TN Nashville, TN Orlando, FL Piedmont Triad, NC Raleigh, NC Richmond, VA Tampa, FL Total Office Segment Industrial: Atlanta, GA Piedmont Triad, NC Total Industrial Segment Retail: Kansas City, MO Total Retail Segment Residential: Kansas City, MO Total Residential Segment Total Net Operating Income Reconciliation to income from continuing operations before disposition of property and condominiums and equity in earnings of unconsolidated affiliates: Depreciation and amortization ) ) General and administrative expense ) ) Interest expense ) ) Interest and other income Income from continuing operations before disposition of property and condominiums and equity in earnings of unconsolidated affiliates $ $ Net of discontinued operations. 39 (Table of Contents) HIGHWOODS REALTY LIMITED PARTNERSHIP Notes To Consolidated Financial Statements (Continued) (tabular dollar amounts in thousands, except per unit data) 13.Subsequent Events On April1,2011, we repaid the remaining $10.0 million of a three-year unsecured term loan. We incurred no penalties related to this early repayment. On April1,2011, we provided a one-year $38.3 million interest only secured loan to an unconsolidated joint venture, which was used to repay a secured loan to a third party lender at maturity. The new loan bears interest at LIBOR plus 500 basis points, but may be reduced by up to 50 basis points upon the use of proceeds from the sale of certain assets by the joint venture to repay this loan. On April6,2011, we acquired a 48,000 square foot medical office property in Raleigh, NC for an investment of approximately $9.0 million in cash and incurred $0.1 million of acquisition-related costs. 40 (Table of Contents) ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The Company is a fully integrated, self-administered and self-managed equity REIT that provides leasing, management, development, construction and other customer-related services for our properties and for third parties. The Company conducts virtually all of its activities through the Operating Partnership and is its sole general partner. At March31,2011, we owned or had an interest in 329 in-service office, industrial and retail properties, encompassing approximately 32.4 million square feet, which includes three completed but not yet stabilized office properties aggregating 325,000 square feet, one office property under development aggregating 171,000 square feet and a 12.5% interest in a 261,000 square foot office property directly owned by the Company (included in the Company’s Consolidated Financial Statements, but not included in the Operating Partnership’s Consolidated Financial Statements); 24 for-sale residential condominiums and 96 rental residential units. We are based in Raleigh, North Carolina, and our properties and development land are located in Florida, Georgia, Mississippi, Missouri, North Carolina, South Carolina, Tennessee and Virginia. Additional information about us can be found on our website at www.highwoods.com. Information on our website is not part of this Quarterly Report. You should read the following discussion and analysis in conjunction with the accompanying Consolidated Financial Statements and related notes contained elsewhere in this Quarterly Report. Disclosure Regarding Forward-Looking Statements Some of the information in this Quarterly Report may contain forward-looking statements. Such statements include, in particular, statements about our plans, strategies and prospects under this section and under the heading “Business.” You can identify forward-looking statements by our use of forward-looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate,” “continue” or other similar words. Although we believe that our plans, intentions and expectations reflected in or suggested by such forward-looking statements are reasonable, we cannot assure you that our plans, intentions or expectations will be achieved. When considering such forward-looking statements, you should keep in mind the following important factors that could cause our actual results to differ materially from those contained in any forward-looking statement: · the financial condition of our customers could deteriorate; · we may not be able to lease or release second generation space, defined as previously occupied space that becomes available for lease, quickly or on as favorable terms as old leases; · we may not be able to lease our newly constructed buildings as quickly or on as favorable terms as originally anticipated; · we may not be able to complete development, acquisition, reinvestment, disposition or joint venture projects as quickly or on as favorable terms as anticipated; · development activity by our competitors in our existing markets could result in an excessive supply of office, industrial and retail properties relative to customer demand; · our markets may suffer declines in economic growth; · unanticipated increases in interest rates could increase our debt service costs; · unanticipated increases in operating expenses could negatively impact our operating results; · we may not be able to meet our liquidity requirements or obtain capital on favorable terms to fund our working capital needs and growth initiatives or to repay or refinance outstanding debt upon maturity; and · the Company could lose key executive officers. 41 (Table of Contents) This list of risks and uncertainties, however, is not intended to be exhaustive. You should also review the other cautionary statements we make in “Item 1A. Business – Risk Factors” set forth in our 2010 Annual Report on Form 10-K. Given these uncertainties, you should not place undue reliance on forward-looking statements. We undertake no obligation to publicly release the results of any revisions to these forward-looking statements to reflect any future events or circumstances or to reflect the occurrence of unanticipated events. Executive Summary Our Strategic Plan focuses on: · owning high-quality, differentiated real estate assets in the better submarkets in our core markets; · improving the operating results of our existing properties through concentrated leasing, asset management, cost control and customer service efforts; · developing and acquiring office properties in in-fill and central business district locations that improve the overall quality of our portfolio and generate attractive returns over the long-term for our stockholders; · selectively disposing of properties no longer considered to be core holdings primarily due to location, age, quality and overall strategic fit; and · maintaining a conservative, flexible balance sheet with ample liquidity to meet our funding needs and growth prospects. While we own and operate a limited number of industrial, retail and residential properties, our operating results depend heavily on successfully leasing and operating our office properties. Economic growth and employment levels in Florida, Georgia, North Carolina and Tennessee are and will continue to be important determinative factors in predicting our future operating results. The key components affecting our rental and other revenues are average occupancy, rental rates, new developments placed in service, acquisitions and dispositions. Average occupancy generally increases during times of improving economic growth, as our ability to lease space outpaces vacancies that occur upon the expirations of existing leases. Average occupancy generally declines during times of slower economic growth, when new vacancies tend to outpace our ability to lease space. Asset acquisitions, dispositions and new developments placed in service directly impact our rental revenues and could impact our average occupancy, depending upon the occupancy rate of the properties that are acquired, sold or placed in service. A further indicator of the predictability of future revenues is the expected lease expirations of our portfolio. As a result, in addition to seeking to increase our average occupancy by leasing current vacant space, we also must concentrate our leasing efforts on renewing leases on expiring space. Whether or not our rental revenue tracks average occupancy proportionally depends upon whether rents under new leases signed are higher or lower than the rents under the previous leases. The annualized rental revenues from second generation leases signed during any particular year is generally less than 15% of our total annual rental revenues. During the first quarter of 2011, we leased 866,000 square feet of second generation office space with a weighted average term of 5.1 years. On average, tenant improvements for such leases were $10.00 per square foot, lease commissions were $2.55 per square foot and rent concessions were $0.55 per square foot. GAAP base rents under such leases were $19.87 per square foot, or 1.5% higher than under previous leases. We strive to maintain a diverse, stable and creditworthy customer base. We have an internal guideline whereby customers that account for more than 3% of our revenues are periodically reviewed with the Company’s Board of Directors. Currently, no customer accounts for more than 3% of our annualized revenues other than the federal government, which accounts for 9.6% of our annualized revenues, and AT&T, which accounts for 3.6% of our annualized revenues. Our expenses primarily consist of rental property expenses, depreciation and amortization, general and administrative expenses and interest expense. From time to time, expenses also include impairments of assets held for use. Rental property expenses are expenses associated with our ownership and operation of rental properties and include expenses that vary somewhat proportionately to occupancy levels, such as common area maintenance and utilities, and expenses that do not vary based on occupancy, such as property taxes and insurance. Depreciation and amortization is a non-cash expense associated with the ownership of real property and generally remains relatively consistent each year, unless we buy, place in service or sell assets, since we depreciate our properties and related building and tenant improvement assets on a straight-line basis over a fixed life. General and administrative expenses, net of amounts capitalized, consist primarily of management and employee salaries and other personnel costs, corporate overhead and long-term incentive compensation. 42 (Table of Contents) We anticipate commencing up to $200.0 million of new development in the remainder of 2011. Any such projects would not be placed in service until 2012 or beyond. We also anticipate acquiring up to $200.0 million of new properties and selling up to $75.0 million of non-core properties in the remainder of 2011. We intend to maintain a conservative and flexible balance sheet that allows us to capitalize on favorable development and acquisition opportunities as they arise. As of March31,2011, our mortgages and notes payable represented 46.2% of the undepreciated book value of our real estate assets. We expect this ratio to remain under 50% during the remainder of 2011. Results of Operations Results for the three months ended March31,2010 were revised from previously reported amounts to reflect in discontinued operations the operations for those properties sold or held for sale subsequent to that date which required discontinued operations presentation. Three Months Ended March31,2011 and 2010 Rental and Other Revenues Rental and other revenues from continuing operations were 0.5% higher in the first three months of 2011 compared to the first three months of 2010 primarily due to a $2.1 million increase from the acquisition of an office property in Memphis, TN in the third quarter of 2010, partly offset by a $1.7 million decrease from our same property portfolio (those assets owned from January1,2010 to March31,2011). The decrease in revenues from our same property portfolio was due primarily to a negative true-up of prior year’s cost recovery income accrual, resulting from recently completing the final 2010 billings, partly offset by a modest improvement in same property occupancy to 90.3% as of March31,2011 from 89.9% as of March31,2010. We expect rental and other revenues for the remainder of 2011, adjusted for any discontinued operations and additional acquisition activity, to be higher compared to the same period in 2010 primarily due to slightly higher average occupancy and higher termination fees. Operating Expenses Rental property and other expenses were relatively unchanged in the first three months of 2011 compared to the first three months of 2010 primarily due to a $1.0 million increase from our recent acquisition in Memphis, TN, offset by lower expenses from management’s continuing efforts to reduce operating expenses in our same property portfolio. Operating margin, defined as rental and other revenues less rental property and other expenses expressed as a percentage of rental and other revenues, was slightly higher at 64.2% in the first three months of 2011 compared to 63.7% in the first three months of 2010. We expect rental property and other expenses for the remainder of 2011, adjusted for any discontinued operations and additional acquisition activity, to be slightly higher compared to the same period in 2010 primarily due to higher utility and repairs and maintenance costs. Depreciation and amortization was 3.3% higher in the first three months of 2011 compared to the first three months of 2010 primarily due to our recent acquisition in Memphis, TN. We expect depreciation expense for the remainder of 2011, adjusted for any discontinued operations and additional acquisition activity, to be slightly higher compared to the same period in 2010 primarily due to the same reason. General and administrative expenses were 8.4% lower in the first three months of 2011 compared to the first three months of 2010 primarily due to lower incentive compensation. We expect general and administrative expenses for the remainder of 2011, adjusted for changes in the value of marketable securities held under our deferred compensation plan, to be lower than the same period in 2010 primarily due to lower incentive compensation and management’s continuing efforts to reduce general and administrative expenses. 43 (Table of Contents) Interest Expense Interest expense was 1.9% higher in the first three months of 2011 compared to the first three months of 2010 primarily due to higher average debt balances from the assumption of debt in our recent acquisition in Memphis, TN. We expect interest expense for the remainder of 2011, adjusted for any additional acquisition activity, to be higher than the same period in 2010 primarily due to higher average debt balances from the net proceeds of our new $200.0 million bank term loan and less capitalized interest from reduced development activity. Liquidity and Capital Resources Overview Our goal is to maintain a conservative and flexible balance sheet with access to multiple sources of debt and equity capital and sufficient availability under our credit facilities. We generally use rents received from customers to fund our operating expenses, capital expenditures and distributions. To fund property acquisitions, development activity or building renovations and repay debt upon maturity, we may use current cash balances, sell assets, obtain new debt and/or issue equity. Our debt generally consists of mortgage debt, unsecured debt securities and borrowings under our secured and unsecured credit facilities. Statements of Cash Flows We report and analyze our cash flows based on operating activities, investing activities and financing activities. The following table sets forth the changes in the Company’s cash flows ($in thousands): Three Months Ended March31, Change Net cash provided by operating activities $ $ $ ) Net cash used in investing activities ) ) ) Net cash provided by/(used in) financing activities ) Total net cash flows $ $ ) $ In calculating net cash flow provided by operating activities, depreciation and amortization, which are non-cash expenses, are added back to net income. As a result, we have historically generated a positive amount of cash from operating activities. From period to period, cash flow from operations depends primarily upon changes in our net income, as discussed more fully above under “Results of Operations,” changes in receivables and payables, and net additions or decreases in our overall portfolio, which affect the amount of depreciation and amortization expense. Net cash used in investing activities generally relates to capitalized costs incurred for leasing and major building improvements and our acquisition, development, disposition and joint venture capital activity. During periods of significant net acquisition and/or development activity, our cash used in such investing activities will generally exceed cash provided by investing activities, which typically consists of cash received upon the sale of properties and distributions of capital from our joint ventures. Net cash provided by/(used in) financing activities generally relates to distributions, incurrence and repayment of debt, and issuances, repurchases or redemptions of Common Stock, Common Units and Preferred Stock. As discussed previously, we use a significant amount of our cash to fund distributions. Whether or not we have increases in the outstanding balances of debt during a period depends generally upon the net effect of our acquisition, disposition, development and joint venture activity. We generally use our revolving credit facility for working capital purposes, which means that during any given period, in order to minimize interest expense, we may record significant repayments and borrowings under our revolving credit facility. The change in net cash provided by operating activities in the first three months of 2011 compared to the same period in 2010 was due primarily to lower cash rents and termination fees and a reduction in accounts payable, partly offset by lower incentive compensation. Net cash used in investing activities was relatively unchanged in the first three months of 2011 compared to the same period in 2010. 44 (Table of Contents) The change in net cash provided by/(used in) financing activities in the first three months of 2011 compared to the same period in 2010 was due primarily to higher stock option exercises and net borrowings from our new $200.0 million bank term loan. Capitalization The following table sets forth the Company’s capitalization (in thousands, except per share amounts): March31, December 31, Mortgages and notes payable, at recorded book value $ $ Financing obligations $ $ Preferred Stock, at liquidation value $ $ Common Stock outstanding Common Units outstanding (not owned by the Company) Per share stock price at period end $ $ Market value of Common Stock and Common Units $ $ Total market capitalization with debt and obligations $ $ At March31,2011, our mortgages and notes payable represented 35.9% of our total market capitalization and were comprised of $751.5 million of secured indebtedness with a weighted average interest rate of 6.14% and $801.1 million of unsecured indebtedness with a weighted average interest rate of 5.39%. Also, our outstanding mortgages and notes payable and financing obligations were secured by real estate assets with an aggregate undepreciated book value of $1.2 billion. Current and Future Cash Needs Rental and other revenues are our principal source of funds to meet our short-term liquidity requirements. Other sources of funds for short-term liquidity needs include available working capital and borrowings under our existing revolving credit facility and secured construction credit facility (which had $366.5 million and $17.9 million of availability, respectively, at April25,2011). Our short-term liquidity requirements primarily consist of operating expenses, interest and principal amortization on our debt, distributions and capital expenditures, including building improvement costs, tenant improvement costs and lease commissions. Building improvements are capital costs to maintain existing buildings not typically related to a specific customer. Tenant improvements are the costs required to customize space for the specific needs of customers. We anticipate that our available cash and cash equivalents and cash provided by operating activities, together with borrowings under our credit facilities, will be adequate to meet our short-term liquidity requirements. Our long-term liquidity uses generally consist of the retirement or refinancing of debt upon maturity (including mortgage debt, our revolving and construction credit facilities, term loans and other unsecured debt), funding of existing and new building development or land infrastructure projects and funding acquisitions of buildings and development land. Additionally, we may, from time to time, retire some or all of our remaining outstanding Preferred Stock and/or unsecured debt securities through redemptions, open market repurchases, privately negotiated acquisitions or otherwise. We expect to meet our liquidity needs through a combination of: · cash flow from operating activities; · borrowings under our credit facilities; · the issuance of unsecured debt; · the issuance of secured debt; 45 (Table of Contents) · the issuance of equity securities by the Company or the Operating Partnership; and · the disposition of non-core assets. Financing Activity Our $400.0 million unsecured revolving credit facility is scheduled to mature on February21,2013 and includes an accordion feature that allows for an additional $50.0 million of borrowing capacity subject to additional lender commitments. Assuming we continue to have three publicly announced ratings from the credit rating agencies, the interest rate and facility fee under our revolving credit facility are based on the lower of the two highest publicly announced ratings. Based on our current credit ratings, the interest rate is LIBOR plus 290 basis points and the annual facility fee is 60 basis points. There were no amounts and $33.0 million outstanding under our revolving credit facility at March31,2011 and April25,2011, respectively. At March31,2011 and April25,2011, we had $0.5 million of outstanding letters of credit, which reduces the availability on our revolving credit facility. As a result, the unused capacity of our revolving credit facility at March31,2011 and April25,2011 was $399.5 million and $366.5 million, respectively. Our $70.0 million secured construction facility, of which $52.1 million was outstanding at March31,2011, is scheduled to mature on December20,2011. Assuming no defaults have occurred, we have the option to extend the maturity date for an additional one-year period. The interest rate is LIBOR plus 85 basis points. This facility had $17.9 million of availability at both March31,2011 and April25,2011. We regularly evaluate the financial condition of the lenders that participate in our credit facilities using publicly available information. Based on this review, we currently expect our lenders, which are major financial institutions, to perform their obligations under our existing facilities. In the first quarter of 2011, we obtained a $200.0 million, five-year unsecured bank term loan bearing interest of LIBOR plus 220 basis points. The proceeds were used to pay off at maturity a $137.5 million unsecured bank term loan bearing interest of LIBOR plus 110 basis points, pay off amounts then outstanding under our revolving credit facility and for general corporate purposes. Recent Developments On April1,2011, we repaid the remaining $10.0 million of a three-year unsecured term loan. We incurred no penalties related to this early repayment. On April1,2011, we provided a one-year $38.3 million interest only secured loan to an unconsolidated joint venture, which was used to repay a secured loan to a third party lender at maturity. The new loan bears interest at LIBOR plus 500 basis points, but may be reduced by up to 50 basis points upon the use of proceeds from the sale of certain assets by the joint venture to repay this loan. On April6,2011, we acquired a 48,000 square foot medical office property in Raleigh, NC for an investment of approximately $9.0 million in cash and incurred $0.1 million of acquisition-related costs. Covenant Compliance We are currently in compliance with the covenants and other requirements with respect to our outstanding debt. Although we expect to remain in compliance with these covenants and ratios for at least the next year, depending upon our future operating performance, property and financing transactions and general economic conditions, we cannot assure you that we will continue to be in compliance. Our revolving credit facility and bank term loans require us to comply with customary operating covenants and various financial requirements. Upon an event of default on the revolving credit facility, the lenders having at least 66.7% of the total commitments under the revolving credit facility can accelerate all borrowings then outstanding, and we could be prohibited from borrowing any further amounts under our revolving credit facility, which would adversely affect our ability to fund our operations. 46 (Table of Contents) The Operating Partnership has $391.1 million carrying amount of 2017 bonds outstanding and $200.0 million carrying amount of 2018 bonds outstanding. The indenture that governs these outstanding notes requires us to comply with customary operating covenants and various financial ratios. The trustee or the holders of at least 25% in principal amount of either series of bonds can accelerate the principal amount of such series upon written notice of a default that remains uncured after 60 days. We may not be able to repay, refinance or extend any or all of our debt at maturity or upon any acceleration. If any refinancing is done at higher interest rates, the increased interest expense could adversely affect our cash flow and ability to pay distributions. Any such refinancing could also impose tighter financial ratios and other covenants that restrict our ability to take actions that could otherwise be in our best interest, such as funding new development activity, making opportunistic acquisitions, repurchasing our securities or paying distributions. Off Balance Sheet Arrangements There were no significant changes to our off balance sheet arrangements in the three months ended March31,2011. For information regarding our off balance sheet arrangements at December31,2010, see Note9 to the Consolidated Financial Statements in our 2010 Annual Report on Form 10-K. Interest Rate Hedging Activities We borrow funds at a combination of fixed and variable rates. Borrowings under our revolving credit facility, construction facility and bank term loans bear interest at variable rates. Our long-term debt, which consists of secured and unsecured long-term financings and the issuance of unsecured debt securities, typically bears interest at fixed rates although some loans bear interest at variable rates. Our interest rate risk management objectives are to limit the impact of interest rate changes on earnings and cash flows and to lower our overall borrowing costs. To achieve these objectives, from time to time, we enter into interest rate hedge contracts such as collars, swaps, caps and treasury lock agreements in order to mitigate our interest rate risk with respect to various debt instruments. We do not hold or issue these derivative contracts for trading or speculative purposes. The interest rate on all of our variable rate debt is generally adjusted at one or three month intervals, subject to settlements under these interest rate hedge contracts. We also enter into treasury lock or similar agreements from time to time in order to limit our exposure to an increase in interest rates with respect to future debt offerings. We had no outstanding interest rate hedge contracts at March31,2011. Critical Accounting Estimates There were no changes made by management to the critical accounting policies in the three months ended March31,2011. For a description of our critical accounting estimates, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Critical Accounting Estimates” in our 2010 Annual Report on Form 10-K. Non-GAAP Information The Company believes that Funds from Operations (“FFO”) and FFO per share are beneficial to management and investors and are important indicators of the performance of any equity REIT. Because FFO and FFO per share calculations exclude such factors as depreciation and amortization of real estate assets and gains or losses from sales of operating real estate assets, which can vary among owners of identical assets in similar conditions based on historical cost accounting and useful life estimates, they facilitate comparisons of operating performance between periods and between other REITs. Management believes that historical cost accounting for real estate assets in accordance with GAAP implicitly assumes that the value of real estate assets diminishes predictably over time. Since real estate values have historically risen or fallen with market conditions, many industry investors and analysts have considered the presentation of operating results for real estate companies that use historical cost accounting to be insufficient on a stand-alone basis. As a result, management believes that the use of FFO and FFO per share, together with the required GAAP presentations, provide a more complete understanding of the Company’s performance relative to its competitors and a more informed and appropriate basis on which to make decisions involving operating, financing and investing activities. 47 (Table of Contents) FFO and FFO per share are non-GAAP financial measures and therefore do not represent net income or net income per share as defined by GAAP. Net income and net income per share as defined by GAAP are the most relevant measures in determining the Company’s operating performance because FFO and FFO per share include adjustments that investors may deem subjective, such as adding back expenses such as depreciation and amortization. Furthermore, FFO per share does not depict the amount that accrues directly to the stockholders’ benefit. Accordingly, FFO and FFO per share should never be considered as alternatives to net income or net income per share as indicators of the Company’s operating performance. The Company’s presentation of FFO is consistent with FFO as defined by the National Association of Real Estate Investment Trusts (“NAREIT”), which is calculated as follows: · Net income/(loss) computed in accordance with GAAP; · Less dividends to holders of Preferred Stock and less excess of Preferred Stock redemption cost over carrying value; · Less net income attributable to noncontrolling interests in consolidated affiliates; · Plus depreciation and amortization of real estate assets; · Less gains, or plus losses, from sales of depreciable operating properties (but excluding impairment losses) and excluding items that are classified as extraordinary items under GAAP; · Plus or minus adjustments for unconsolidated partnerships and joint ventures (to reflect funds from operations on the same basis); and · Plus or minus adjustments for depreciation and amortization and gains/(losses) on sales and noncontrolling interests in consolidated affiliates related to discontinued operations. In calculating FFO, the Company adds back net income attributable to noncontrolling interests in the Operating Partnership, which the Company believes is consistent with standard industry practice for REITs that operate through an UPREIT structure. The Company believes that it is important to present FFO on an as-converted basis since all of the Common Units not owned by the Company are redeemable on a one-for-one basis for shares of its Common Stock. Other REITs may not define FFO in accordance with the current NAREIT definition or may interpret the current NAREIT definition differently than we do. 48 (Table of Contents) The Company’s FFO and FFO per share are summarized in the following table ($ in thousands, except per share amounts): Three Months Ended March 31, Amount Per Share Amount Per Share Funds from operations: Net income $ $ Net (income) attributable to noncontrolling interests in the Operating Partnership ) ) Net (income) attributable to noncontrolling interests in consolidated affiliates ) ) Dividends on preferred stock ) ) Net income available for common stockholders $ $ Add/(deduct): Depreciation and amortization of real estate assets (Gains) on disposition of depreciable properties — — ) — Net income attributable to noncontrolling interests in the Operating Partnership — — Unconsolidated affiliates: Depreciation and amortization of real estate assets Discontinued operations: Depreciation and amortization of real estate assets — — — (Gains) on disposition of depreciable properties — — ) — Funds from operations $ Weighted average shares outstanding (1) Includes assumed conversion of all potentially dilutive Common Stock equivalents. In addition, the Company believes net operating income from continuing operations (“NOI”) and same property NOI are beneficial to management and investors and are important indicators of the performance of any equity REIT. Management believes that NOI is a useful supplemental measure of the Company’s property operating performance because it provides a performance measure of the revenues and expenses directly involved in owning real estate assets and provides a perspective not immediately apparent from net income or FFO. The Company defines NOI as rental and other revenues from continuing operations, less rental property and other expenses from continuing operations. The Company defines same property NOI as NOI for the Company’s in-service properties that were wholly-owned during the entirety of the periods presented (from January1,2010 to March31,2011). Other REITs may use different methodologies to calculate NOI and same property NOI and accordingly the Company’s NOI and same property NOI may not be comparable to other REITs. 49 (Table of Contents) The following table sets forth the Company’s NOI and same property NOI: Three Months Ended March 31, Income from continuing operations before disposition of property and condominiums and equity in earnings of unconsolidated affiliates $ $ Other income ) ) Interest expense General and administrative expense Depreciation and amortization expense Net operating income from continuing operations Less – non same property and other net operating income Total same property net operating income from continuing operations $ $ Rental and other revenues $ $ Rental property and other expenses Total net operating income from continuing operations Less – non same property and other net operating income Total same property net operating income from continuing operations $ $ Total same property net operating income from continuing operations $ $ Less – straight line rent and lease termination fees Same property cash net operating income from continuing operations $ $ 50 (Table of Contents) ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK For information about our market risk as of December31,2010, see “Quantitative and Qualitative Disclosures About Market Risk” in our 2010 Annual Report on Form 10-K. ITEM 4.CONTROLS AND PROCEDURES SEC rules require us to maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our annual and periodic reports filed with the SEC is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. The Company’s CEO and CFO have concluded that the disclosure controls and procedures of the Company and the Operating Partnership were each effective at the end of the period covered by this Quarterly Report. SEC rules also require us to establish and maintain internal control over financial reporting designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepting accounting principles. There were no changes in internal control over financial reporting during the three months ended March31,2011 that materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. There were also no changes in internal control over financial reporting during the three months ended March31,2011 that materially affected, or are reasonably likely to materially affect, the Operating Partnership’s internal control over financial reporting. 51 (Table of Contents) PART II - OTHER INFORMATION ITEM 2.UNREGISTERED SALES OF EQUITY SECURITES AND USE OF PROCEEDS During the first quarter of 2011, the Company issued an aggregate of 5,641 shares of Common Stock to holders of Common Units in the Operating Partnership upon the redemption of a like number of Common Units in private offerings exempt from the registration requirements pursuant to Section 4(2) of the Securities Act. Each of the holders of Common Units was an accredited investor under Rule 501 of the Securities Act. The resale of such shares was registered by the Company under the Securities Act. ITEM 5.EXHIBITS Exhibit Number Description Credit Agreement, dated as of February2,2011, by and among the Company, the Operating Partnership and the Subsidiaries named therein and the Lenders named therein (filed as part of the Company’s Annual Report on Form 10-K for the year ended December31,2010) Statement re: Computation of Ratios of the Company Statement re: Computation of Ratios of the Operating Partnership Certification of CEO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Company Certification of CFO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Company Certification of CEO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Operating Partnership Certification of CFO Pursuant to Section 302 of the Sarbanes-Oxley Act for the Operating Partnership Certification of CEO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Company Certification of CFO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Company Certification of CEO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Operating Partnership Certification of CFO Pursuant to Section 906 of the Sarbanes-Oxley Act for the Operating Partnership The following financial information from the Company’s Quarterly Report on Form 10-Q as of and for the three months ended March31,2011 formatted in eXtensible Business Reporting Language (XBRL): (i) Consolidated Balance Sheets (unaudited), (ii) Consolidated Statements of Income (unaudited), (iii) Consolidated Statements of Equity (unaudited), (iv) Consolidated Statements of Cash Flows (unaudited), and (v) Notes to Consolidated Financial Statements (unaudited), tagged as blocks of text. 52 (Table of Contents) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Highwoods Properties, Inc. By: /s/ Terry L. Stevens Terry L. Stevens Senior Vice President and Chief Financial Officer Highwoods Realty Limited Partnership By: Highwoods Properties, Inc., its sole general partner By: /s/ Terry L. Stevens Terry L. Stevens Senior Vice President and Chief Financial Officer Date: May2,2011
